relating to law office management; (3) after his period of suspension is
                completed, be placed on probation for a period of one year under the
                supervision of a mentor who will be responsible for submitting quarterly
                reports to the State Bar; and (4) be ordered to pay the fees and costs of the
                disciplinary proceedings.
                            The findings and recommendations of a disciplinary board
                hearing panel, though persuasive, are not binding on this court.        In re
                Discipline of Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The
                automatic review of a panel decision recommending discipline is conducted
                de novo, requiring the exercise of independent judgment by this court. Id.;
                SCR 105(3)(b). The panel's findings must be supported by clear and
                convincing evidence. SCR 105(2)(0; In re Discipline of Drakulich, 111 Nev.
1556, 1566, 908 P.2d 709, 715 (1995). In determining the proper
                disciplinary sanction, this court considers four factors: (1) the duty
                violated; (2) the lawyer's mental state; (3) the potential or actual injury
                caused by the lawyer's misconduct; and (4) the existence of aggravating or
                mitigating circumstances. In re Discipline of Lerner, 124 Nev. 1232, 1246,
                197 P.3d 1067, 1077 (2008) (citing American Bar Association Standards
                for Imposing Lawyer Sanctions 3.0,           Compendium of Professional
                Responsibility Rules and Standards, 344 (1999)).
                            Having reviewed the record, we conclude that clear and
                convincing evidence supports the panel's findings as to the rule violations
                committed by Rinato. We also conclude, based on the evidence presented,
                that the panel's recommended punishment is appropriate. Accordingly,
                Rinato is suspended from the practice of law for six months. During that
                time, Rinato must complete an additional ten hours of continuing legal
                education relating to law office management. Following the suspension,

SUPREME COURT
     OF
   NEVADA
                   Rinato will be placed on probation for one year under the supervision of a
                   mentor who will report to the State Bar on a quarterly basis. Rinato shall
                   pay the State Bar's bill of costs within 90 days of receiving it.
                                It is so ORDERED. 2


                                                                      C.J.
                                            Gibbons




                                                                Hardesty

                                                          r
                                                                                la
                                                                Douglas



                                                                Saitta




                   cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                         David Clark, Bar Counsel
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Peter M. Rinato
                         Perry Thompson, Admissions Office, United States Supreme Court




                         2 We note that Rinato is currently suspended for failure to pay his
                   State Bar membership dues. The suspension imposed in this order is
                   separate from and in addition to Rinato's dues suspension; the suspension
                   imposed here shall not begin until Rinato has resolved his dues
                   suspension. See SCR 98(13).



SUPREME COURT
         OF
      NEVADA
                                                           3
({fl 19471k   en